Name: 2000/572/EC: Commission Decision of 8 September 2000 laying down animal and public health conditions and veterinary certification for imports of minced meat and meat preparations from third countries and repealing Decision 97/29/EC (notified under document number C(2000) 2533) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  foodstuff;  tariff policy;  cooperation policy;  health
 Date Published: 2000-09-23

 Avis juridique important|32000D05722000/572/EC: Commission Decision of 8 September 2000 laying down animal and public health conditions and veterinary certification for imports of minced meat and meat preparations from third countries and repealing Decision 97/29/EC (notified under document number C(2000) 2533) (Text with EEA relevance) Official Journal L 240 , 23/09/2000 P. 0019 - 0024Commission Decisionof 8 September 2000laying down animal and public health conditions and veterinary certification for imports of minced meat and meat preparations from third countries and repealing Decision 97/29/EC(notified under document number C(2000) 2533)(Text with EEA relevance)(2000/572/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 94/65/EC of 14 December 1994 laying down the requirements for the production and placing on the market of minced meat and meat preparations(1), and in particular Article 13 thereof,Whereas:(1) Specific conditions relating to the requirements of Directive 94/65/EC for the importation into the Community of minced meat and meat preparations must be established in a model of certificate including both the public and the animal health conditions. These conditions may not be less stringent than those laid down in Articles 3 and 5 of that Directive.(2) Commission Decision 97/29/EC(2) establishes health conditions and public health certification for the importation of minced meat and meat preparations from third countries.(3) Animal health conditions have not yet been established.(4) A new model of certificate must be established laying down both the animal and the public health conditions for imports of minced meat and meat preparations.(5) Decision 97/29/EC must be repealed.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1This Decision lays down the animal and public health conditions and veterinary certification for the importation of minced meat and meat preparations.Article 2The importation of minced meat is subject to the following conditions:1. it has been produced in accordance with the requirements laid down in Articles 3 and 7 of Directive 94/65/EC;2. it comes from an establishment or establishments offering the guarantees provided for in Annex I of Directive 94/65/EC;3. it has been deep-frozen at the production plant or plants of origin.Article 3The importation of meat preparations is subject to the following conditions:1. they have been produced in accordance with the requirements laid down in Articles 5 and 7 of Directive 94/65/EC;2. they come from an establishment or establishments offering the guarantees provided for in Annex I of Directive 94/65/EC;3. they have been deep-frozen at the production plant or plants of origin.Article 41. Each consignment of minced meat shall be accompanied by an original, numbered health certificate, completed, signed and dated, composed of a single sheet and conforming to the model laid down in Annex I.2. Each consignment of meat preparations shall be accompanied by an original, numbered health certificate, completed, signed and dated, composed of a single sheet and conforming to the model laid down in Annex II.3. The certificates shall be drawn up in at least one of the official languages of the Member State of introduction into the Community.Article 5This Decision shall apply from 1 October 2000.Article 61. Decision 97/29/EC is repealed on the date referred to in Article 5.2. Member States shall authorise the importation of minced meat and meat preparations, produced and certified according to the requirements of Decision 97/29/EC during the 35 days following the date mentioned in paragraph 1.Article 7This Decision is addressed to the Member States.Done at Brussels, 8 September 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 368, 31.12.1994, p. 10.(2) OJ L 12, 15.1.1997, p. 33.ANNEX I>PIC FILE= "L_2000240EN.002102.EPS">>PIC FILE= "L_2000240EN.002201.EPS">ANNEX II>PIC FILE= "L_2000240EN.002302.EPS">>PIC FILE= "L_2000240EN.002401.EPS">